DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Acknowledgement is made of the receipt of Preliminary Amendment filed 04 June 2020.
Priority
3.	Acknowledgment is made of applicant’s claim for priority a national stage application under 35 U.S.C. 371. The requirements 35 U.S.C. 371 are met.
Information Disclosure Statement
4.	The references cited on a Form PTO 1449 have been considered.
Specification
5.	The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




8.	Claim(s) 31-36, 39-41, 44-48 and 53 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer et al. (U.S. 2013/0054933 A1).
Fischer et al. teach:
Regarding independent Claim 31, a logic circuitry package (104, 216a-n, 612) for a replaceable print apparatus component (204a-n) comprising 
an interface to communicate with a print apparatus logic circuit, and 
a logic circuit having a communication address to communicate with the print apparatus logic circuit, the logic circuit configured to: 
detect, via the interface (208a), communications that include an other communication address; and 
respond, via the interface (208b), to a command series directed to the logic circuit that include the communication address of the logic circuit, based on the detected communications (§§0007-00013, 0025, 0031-0035, 0046, 0048, 0053 and Figs. 1-2, 6, 9).
Regarding Claim 32, a memory (see §§0025-0026), and wherein the logic circuit is configured to: store responses of the detected communications in the memory, wherein the response to the command series is based on the stored responses (§§0007-00013, 0025-0026).
Regarding Claim 33, the other communication address is not an address of the logic circuit (§§0007-00013, 0025-0026).
Regarding Claim 34, the logic circuit is configured to: detect, via the interface, a first set of communications that include a first other communication address; detect, via the interface, a 
Regarding Claim 35, the subsequent set of communications and the subsequent command set each include a third communication address that is a temporary address to temporarily replace the second communication address (§§0007-00013, 0025-0026; please note that dynamically assigned addresses are temporary).
Regarding Claim 36, the logic circuit is configured to: detect, via the interface, communications directed to the third communication address, subsequent to communications directed to the second communication address, subsequent to communications directed to the first other communication address; and respond, via the interface, to commands directed to the third communication address of the logic circuit, subsequent to commands directed to the second communication address, subsequent to commands directed to the first communication address of the logic circuit, wherein the response is based on the detected communications  (§§0007-00013, 0025-0026).
Regarding Claim 39, the first set of communications are cryptographically authenticated using a cryptographic key (“characterization value”, §§0007-00013, 0025-0026). 
Regarding Claim 40, a memory storing the cryptographic key, and wherein the logic circuit is configured to: generate cryptographically authenticated responses using the cryptographic key 
Regarding Claim 41, the subsequent set of communications, including commands and responses, are not cryptographically authenticated using the cryptographic key (§§0040-0052 and Fig. 4; please note that the cryptographic key - “characterization value” - is variable, as disclosed in §0040, and therefore a cryptographic key associated with first set of communications and a cryptographic key associated with subsequent set of communications are not “the” same cryptographic key). 
Regarding Claim 44, a response to commands directed to the logic circuit includes a response that includes a modified version of a value specified in the detected communications (§§0040-0052 and Fig. 4). 
Regarding Claim 45, a response to commands directed to the logic circuit includes a response that includes a pre-stored response value (“default”, §§0040-0052 and Fig. 4). 
Regarding Claim 46, the logic circuit is configured to respond to commands including sensor IDs with digital count values based on the detected communications (e.g. “number of ink drops ejected from a printhead, quanta, or normalized page count”, §0040). 
Regarding Claim 47, the interface is a serial bus interface (§0034). 
Regarding Claim 48, the interface is an I2C serial bus interface (Fig. 2). 
Regarding independent Claim 53, a replaceable print apparatus component (204a-n), comprising: 
an I2C interface (208); 
a logic circuit (216a-n), having at least one communication address, and configured to: 

* 	output, via the I2C interface, responses to commands directed to at least one of the at least one communication addresses of the logic circuit, based on at least a portion of the monitored communications (§§0007-00013, 0025, 0031-0035, 0046, 0048, 0053 and Figs. 1-2, 6, 9).
Allowable Subject Matter
9.	Claims 49-52 are allowed. Claims 37-38 and 42-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: the primary reason for indicating allowable subject matter of claims 37-38 is the inclusion of the limitations of wherein the communications and the commands include a time parameter that indicates a time period for responding to commands directed to the second communication address, and subsequently, the third communication address. It is this limitations found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter: the primary reason for indicating allowable subject matter of claim 42 is the inclusion of the limitations of the logic circuit is configured to: detect, via the interface, timing information associated with the communications that include the other communication address; and respond, via the interface, to the commands directed to the logic circuit that include the communication address of the logic circuit, based on the detected timing information. It is these limitations found in the claims, as they are claimed in the combination of .
The following is a statement of reasons for the indication of allowable subject matter: the primary reason for indicating allowable subject matter of claim 43 is the inclusion of the limitations of a response to commands directed to the logic circuit includes a response that copies a value specified in the detected communications. It is this limitations found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter: the primary reason for indicating allowable subject matter of claim 49-52 is the inclusion of the limitations of a logic circuit, configured to have a first default communication address, a second default communication address, and a third, temporary communication address, configured to: monitor, via the I2C interface, communications that include a communication address other than the communication addresses of the logic circuit; and respond, via the I2C interface, to commands directed to at least one of the communication addresses, based on at least a portion of the monitored communications. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                         


/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853